DETAILED CORRESPONDENCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,921,080 (“Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations defining the instant invention are anticipated by the claims of the Patent and would therefore infringe on the Patent should they mature to patent. For example, the elements of claim 1 (i.e. the “muzzle end cap”, “muzzle end cap insulation disk”, “inner tube”, “outer tube”, “inner blast baffle spacer”, “main baffle”, “main expansion chamber”, “exit cap insulation disk” and “exit end cap”) are present in claims 1 and 20 of the Patent.
Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  “wherein foam” should read –wherein the foam— to properly refer to the foam previously introduced in intervening claims 3 and 12 respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires an “inner tube” at line 4 and introduces a second “inner tube” at line 10, however the specification appears to support only a single inner tube (Figs. 5 and 6, element 22 for example). The conflict between the disclosure and the claims introducing uncertainty into the limitations thereby rendering the claim indefinite. For purposes of examination, it will be interpreted as requiring one inner tube as supported in the specification. Claims 2-9 are rendered indefinite for depending from claim 1.
Claims 4 and 13 require “a fabric comprised of the same material as the foam” however the respective intermediate claims define a “silica fiber reinforced foam” comprised of “fumed silica, metal oxides, and reinforcement fibers”.  It is unclear if the claimed “same material as the foam” is referring to only a foam component of the silica fiber reinforced foam or the entire combination of materials comprising the silica fiber reinforced foam.  Stated differently, the phrase “[the] foam” lacks sufficient antecedent basis in the claims rendering the claims indefinite. For purposes of examination, it will be given broadest reasonable interpretation in view of the specification.
In claim 8 it is unclear how the muzzle end cap insulation disc, the exit end cap insulation disc and the insulating material between the inner and outer tube which are claimed as three distinct insulations can comprise the same insulation. For purposes of examination, it will be interpreted that they are comprised of the same material.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,576,083 to Seberger (“Seberger”).
claims 1 and 10, Serberger discloses a suppressor (see Fig. 8) comprising: a muzzle endcap R; a muzzle end cap insulation disc D; an inner tube A; an outer tube 8, wherein an insulating material/insulation tube H is located between the inner tube A and the outer tube 8; an inner blast baffle spacer W; a main baffle F; a main expansion chamber E; [[an inner tube;]]** an exit end cap insulation disc M; and an exit end cap 12.
** see the 35 USC §112 rejection above

    PNG
    media_image1.png
    241
    760
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seberger as applied to claims 1 and 10 above, and further in view of Seberger.
Regarding claims 8 and 16, Seberger is silent regarding the diameter of the suppressor.  However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, the only difference between the device of Seberger and the claim is a recitation of the diameter and it appears that the claimed device would not perform differently than the prior art device in that it would still function to suppress the sound signature of a firearm. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Seberger to have the claimed suppressor diameter as a matter of routine design choice.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seberger as applied to claims 1 and 10 above, and further in view of US 2017/0299314 A1 to Palu (“Palu”).
Regarding claims 9 and 17, Seberger is silent regarding wherein the outer tube is covered by a carbon fiber wrap.  However, Palu teaches a suppressor (Figs. 1 and 2) comprising an outer tube 150 covered by a carbon fiber wrap 115.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Seberger to have the outer tube covered by a carbon fiber wrap, as taught by Palu, in order to reduce weight and increase heat dissipation.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641